Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 15, 2020.  Claims 1 and 7 were amended.  Claims 1-13 are pending.
The declaration under 37 CFR 1.132 received December 15, 2020 is sufficient to overcome the rejection of claims 1-13 based upon Dyatkin et al. (US 2016/0329502 A1).
The amendment, remarks, and declaration received December 15, 2020 have overcome the objections and rejection set forth in the July 22, 2020 office action.
The following is an examiner’s statement of reasons for allowance:   
The closest prior art is considered to be Dyatkin et al., which was discussed in the office action mailed July 22, 2020.  The Declaration under 37 CFR 1.132 signed by Daniel Zink on December 14, 2020 sets forth unexpectedly improved characteristics for a specific compound within the instantly claimed organic molecule formula as compared to a positional isomer compound as taught by Dyatkin et al.   
Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786